DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7/8 “said protrusion” should be “each said protrusion” in order to agree with the number of protrusions already recited in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7, 8 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Small (US 5,810,374).
Regarding claim 7, Small discloses a mounting base 30 configured to attach to a vehicle trailer hitch, comprising: a main arm (see main arm as in Figure 4 which is inserted in hitch 26); and a lateral arm 35 comprising first and second ends, said first end of said lateral arm coupled to said main arm such that a portion of said main arm extends past either side of said lateral arm (Figure 4), said lateral arm comprising a coupling mechanism 36 configured to removably attach to a cargo carrier.  
Regarding claims 8 and 23, Small discloses two guides 57/57’ on said main arm, wherein said guides at least partially extends past a side of said main arm and wherein said coupling mechanism is substantially equidistant from said two guides.


Claim(s) 14 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holloway (US 2,812,950).
Regarding claims 14 and 25, Holloway discloses a cargo carrier comprising: a frame 5/6 having two support bars 5/6 that at least partially converge, the frame having two wheels 16/17 on a first end of said frame; and an attachment mechanism 27 on a first side of said frame; wherein said attachment mechanism is removably attachable to a mounting base (noting that the base is only functionally claimed and the hook 27 of Holloway is capable of being secured to a mounting base to the degree presently claimed) that is configured to attach to a vehicle trailer hitch; wherein said attachment mechanism is substantially equidistant from said two wheels (see Figure 2 and 3).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Small in view of Janek (US 6,168,058).
Regarding claims 10, Small discloses the invention substantially as claimed but does not have a spring or a button as claimed. However, Janek discloses a similar mounting base (Figure 3) having a main arm 32; and a lateral arm 33 comprising first and second ends, said lateral arm comprising a coupling mechanism 73 configured to removably attach to a cargo carrier, wherein the coupling mechanism includes a spring that biases said coupling mechanism to a locked position - see col. 9 lines 1-5  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the simple hole and pin coupling mechanism of Small with the spring biased mechanism of Janek in order to allow quicker mounting and removal of the mounting base from the cargo carrier. 

Allowable Subject Matter
Claims 1-4, 21, 22 are allowed.
Claims 11, 12, 19, 23, 24, 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COREY N SKURDAL/Primary Examiner, Art Unit 3734